Fourth Court of Appeals
                                      San Antonio, Texas
                                           September 22, 2021

                                          No. 04-21-00370-CR

                               IN RE Lawrence BURLESON, Relator

                                          Original Proceeding 1

                                                 ORDER

        The petition for writ of mandamus is DENIED.

        It is so ORDERED on September 22, 2021.



                                                                   _____________________________
                                                                   Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2021.

                                                                   _____________________________
                                                                   Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2019CR11800, styled State of Texas v. Burleson, pending in the 186th
Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.